Remark
	This Office action has been issued in response to RCE filed on 07/18/2022 .

Allowable Subject Matter
	Claims 1-6,8-19,21-22 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Jiang (US Pub No. 20200043258) directed to method that detect a condition of a vehicle component are provided. The method includes diagnosing vehicle health of a vehicle by analyzing one or more from among vehicle performance, vehicle energy usage, and vehicle vibration and acoustics, performing fault isolation on the vehicle to detect a health condition of a vehicle component corresponding to the isolated fault if the vehicle health below a predetermined threshold, monitoring the vehicle component corresponding to the isolated fault and estimating a remaining useful life of the vehicle component corresponding to the isolated fault, and performing one or more from among continuously monitoring, scheduling maintenance, providing a warning, and performing fault mitigation based on the estimated remaining useful life of the vehicle component corresponding to the isolated fault . 
The prior art of record is different than the claimed invention because in the claimed invention determining, based at least in part on second audio data, a second sensor signature associated with the component of the vehicle at a second time subsequent to the first time;
determining that a variation between the first sensor signature and the second sensor signature is greater than a threshold variation; and based at least in part on the variation being greater than the threshold variation, outputting an operating status associated with the component. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 6 and 17.  Accordingly claims 1-6,8-19,21-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687